DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 1t6, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquet (US 2016/00769950).
Regarding claim 1,  Jacquet discloses a thermodynamic boiler (1, Figure 1)  for at least delivering heat into at least one heating circuit (2), the boiler comprising: at least one compressor (14, [0041])  that performs a compression function of a heat pump loop using a refrigerant, and a fuel burner (Q2) which delivers heat at least into the refrigerant, wherein the fuel burner delivers the heat into the refrigerant, downstream of the compressor ([0046-0047], [0056], via 21). 
Regarding claim 2, Jacquet discloses the thermodynamic boiler according to claim 1, wherein the refrigerant is a compressible fluid of type R744 ([0039], i.e. carbon dioxide) 
Regarding claim 3, Jacquet discloses the thermodynamic boiler according to claim 1, wherein the compressor is a heat compressor comprising at least one 
Regarding claim 4, Jacquet discloses the thermodynamic boiler according to claim 3, comprising a domestic hot water circuit ([0037], 2, Figure 1). 
Regarding claim 5, Jacquet discloses the thermodynamic boiler according to claim 3, wherein the burner (Q2, Figure 1) of the compressor (14) forms the only burner of the boiler. 
Regarding claim 7, Jacquet discloses the thermodynamic boiler according to claim 3, wherein the burner (Q2, Figure 1) of the compressor allows delivering all the power of the boiler. 
Regarding claim 8, Jacquet discloses the thermodynamic boiler according to claim 4, comprising an exchanger forming a thermal interface between the heat pump loop (1, Figure 1) and the heating circuit (2), the exchanger comprising a high temperature exchanger (11) and a low temperature exchanger (12), the high temperature exchanger being coupled to the domestic hot water circuit (via 21). 
Regarding claim 9, Jacquet discloses the thermodynamic boiler according to claim 3, wherein the heat pump loop comprises two circuits in cascade, namely a working circuit of R744 compressible gas (1, [0039], Figure 1) and a circuit of glycolated water (2, [0038], i.e. aqueous solution). 
Regarding claim 11, Jacquet discloses the thermodynamic boiler according to claim 3, wherein the compressor (14) comprises at least two compression stages in series, including a first compression stage and a second compression stage ([0045], US (2013/0323102), Claim 1, Figure 8). 
Regarding claim 12, Jacquet discloses the thermodynamic boiler according to claim 11, wherein the compressor (14) includes a third compression stage in series with the second compression stage ([0045], US (2013/0323102), Claim 1, Figure 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet (US 2016/00769950) and Saito et al. (US 5,878,810).
Regarding claim 6, Jacquet discloses the thermodynamic boiler according to claim 3, but not that it comprises a circuit for superheating the refrigerant in or near the burner, and a booster control valve for selectively allowing the refrigerant to circulate in said superheating circuit. 
However, Saito discloses an air conditioning apparatus (Abstract) that comprises a circuit (41, Figure 5) for superheating the refrigerant in or near the burner (51), and a booster control valve (63, C10, L3-14) for selectively allowing the refrigerant to circulate in said superheating circuit.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to regulate the superheating of the refrigerant for the purpose of modifying the efficiency of the system.
Regarding claim 10, Jacquet discloses the thermodynamic boiler according to claim 3, but not that it further comprises a modulation unit and a motor for regulating, namely increasing and/or decreasing, a rotational speed of the compressor. 
However, Saito discloses an air conditioning apparatus (Abstract) that comprises modulation unit (inverter) and a motor for regulating, namely increasing and/or decreasing, a rotational speed of the compressor (17, C9, L51-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to regulate the rotational speed of the compressor in order to regulate the flow of refrigerant, thereby controlling the cooling parameters of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762